Brooke, J.
(after stating the facts). We agree with the conclusion of the circuit judge that the description was sufficient under the authority of Auditor General v. Sparrow, 116 Mich. 574.
With reference to the alleged excessive fees charged by the sheriff, while this question was not passed upon by the circuit judge, we are of opinion that plaintiff’s contention is untenable. The notice itself provides that a reconveyance may be secured upon payment of certain specified sums—
“and the fees of the sheriff for the service or cost of publication of this notice, to be computed as upon personal service of a declaration as commencement of suit.”
Assuming that the amount charged by the sheriff was excessive, which we do not determine, the plaintiff was not injured thereby because he was advised in the notice itself of the legal method for the exact determination of the sheriff’s fees.
A more serious proposition is presented by the last point raised. We have held that standing timber constitutes an interest in the land. Wait v. Baldwin, *13560 Mich. 622. The statute (section 4138, 1 Comp. Laws 1915) provides that service must be made:
“Upon the person or persons appearing by the records in the office of the register of deeds of said county to be the last grantee or grantees in the regular chain of title of such lands, or of any interest therein.”
In Hansen v. Hall, 167 Mich. 7, it was held that the owner of a reservation of mineral rights was entitled to notice and it was there said:
“Until this notice is duly served upon each part owner and the statutory proofs thereof is made and filed, the right to redemption remains to all,” citing White v. Shaw, 150 Mich. 270, and Dolph v. Norton, 158 Mich. 417.
See, also, G. F. Sanborn Co. v. Richter, 176 Mich. 562.
In the case at bar it is conceded that there is standing pine upon the land in question. True, under the testimony its value is small, and at the time plaintiff obtained his conveyance it was not merchantable in character. These facts, however, should not, in our opinion, be permitted to disturb the principle involved.
The tax title purchaser may readily satisfy himself from an inspection of the records who the person or persons are who are the last grantees of such lands or of any interest therein. According to* the statute the notice must be served upon all such. Concededly this was not done in the case at bar.
Counsel for appellee urges that in any event the decree of the circuit court should be affirmed upon the ground that plaintiff, in waiting over seven years after the service of notice upon him, is now estopped by his laches from questioning the validity of said notice, and cites, in support of that contention, Peters v. Canfield, 74 Mich. 498. The matter in issue there was the enforcement of a land contract. The point here involved *136is whether appellee has complied with section 140 of the tax law (1 Comp. Laws 1915, § 4138). In the case of G. F. Sanborn Co. v. Alston, 153 Mich. 456, this court said:
“He who relies upon the notices required by the statute must show a substantial compliance therewith, regardless of any fault or laches of the original owner.”
The decree of the court below is reversed, and a decree will be entered in this court allowing plaintiff to redeem upon payment of the statutory sums together with such sums with interest thereon as have been paid as taxes by defendant since the purchase from the State. Plaintiff will recover costs.
Ostrander, C. J., and Bird, Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred.